Opinion issued October 9, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01021-CV
____________

DAVID AGUERO D/B/A AGUERO ENTERPRISES, Appellant

V.

RUTH SANCHEZ AND ABRAHAM SANCHEZ, Appellees




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 769,080




MEMORANDUM  OPINION
          On May 29, 2003, we advised appellant that his case would be dismissed for
want of prosecution, subject to his providing this Court by June 13, 2003, a
reasonable explanation for his failure to file his brief that was due April 7, 2003.  On
June 13, 2003, appellant filed a “Motion to Order Reporter to Provide a Transcript” 
The reporter’s record has been on file in this case since January 14, 2003.
          Contrary to our May 29, 2003 order, appellant has not provided the Court with
a reasonable explanation for his failure to timely file his brief.  Accordingly,
appellant’s appeal is dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1); 42.3(b),(c).
          All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Hanks.